DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 13 & 17 is/are rejected under 35 U.S.C. 102a1 & 102a2 as being anticipated by SUGIMOTO (JP-2010-247573 A).
Re claims 1-2, SUGIMOTO (‘573) discloses a radiator support upper member assembly 4 (fig. 1-4 & 8; comprising: 
an upper inner panel (lower member 4B; fig. 3-4) including an inner flange (4c as shown on the left side of fig. 3-4) protruding toward a front direction (left of fig. 3-4); and 
an upper outer panel (upper member 4A) including an outer flange (4b as shown on the left side of fig. 3-4), 
wherein the outer flange 4b protrudes toward the front direction (left side of fig. 3-4) and is configured to overlap the inner flange 4c and form a front flange (4b + 4c), and 
the upper inner panel 4B and the upper outer panel 4A are joined and form a closed cross-section; and 
wherein the inner flange 4c and the outer flange 4b are welded together.
[Here, as shown in FIGS. 3 and 4, the hood lock member 4 is composed of an upper member 4A and a lower member 4B obtained by sheet metal press molding, and these upper member 4A and lower member. The hood lock member 4 is configured as a closed cross-sectional structure by overlapping and welding the flanges 4b and 4c respectively formed on 4B. As can be seen from FIGS. 3 and 4, the closed cross section of the hood lock member 4 is narrowed toward the end in the vehicle width direction, and the area gradually decreases.]
Re claim 13, SUGIMOTO (‘573) further discloses a head lamp (not explicitly shown) coupled to the front flange 4b + 4c. 
SUGIMOTO also teaches the following: [as shown in FIG. 6, a bent portion 5d that is bent toward the center in the vehicle width direction is formed in the upper portion of the lamp support brace 5 so that the opening 5c of the closed cross section is directed toward the center in the vehicle width direction. In the inner member 5A at the position of the opening 5c having the closed cross-sectional structure, a bead is formed along the edge of the opening 5c to reinforce the closed cross-sectional structure. As shown in FIG. 9, the end portion in the vehicle width direction of the hood lock member 4 overlaps the bent portion 5d of the lamp support brace 5 from above, and the front side wall 4a and the upper surface wall 4f of the hood lock member 4 are connected to the ramp. The support brace 5 is fastened to the bent portion 5d by a bolt 14. More specifically, a lamp support member is sandwiched and fastened to a fastening portion between the bent portion 5d and the upper wall 4f of the hood lock member 4, and the fastening portion and the dash side extending in the front-rear direction of the vehicle by the lamp support member. The front end of the front member is connected to improve rigidity. Each bolt 14 is fastened to a welding nut 15 welded to the lamp support brace 5.]. 
	Since the head lamp (not shown) is mounted on both the lamp support members 5, the head lamp is interpreted to be at least “coupled” to the front flange (4b + 4c) via the lamp support members 5.
Re claim 17, SUGIMOTO (‘573) discloses wherein the upper inner panel 4B (fig. 3-4) includes a strength bead (e.g., stepped portion 4d) formed thereon. 
[As described above, in the present embodiment, as shown in FIG. 3, the step-shaped portion 4d is formed along the longitudinal direction on the lower member 4B of the hood lock member 4 that forms a closed cross-sectional structure with the upper member 4A. Therefore, the closed cross section of the hood lock member 4 is expanded in the vertical direction by the stepped portion 4d of the lower member 4B, and the rigidity of the hood lock member 4 is increased. The rigidity of the hood lock member 4 is also increased by the shape of the stepped portion 4d of the lower member 4B, and the conventionally provided hood lock brace can be omitted.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGIMOTO (‘573) in view of KAWAMURA (WO 2012/067059 A1).
Re claim 3, SUGIMOTO teaches the invention as essentially claimed except for wherein the upper outer panel comprises: a lower panel forming a bottom of the closed cross-section; an upper panel forming a top of the closed cross-section; and a side panel connecting the lower panel and the upper panel.
However, KAWAMURA teaches a similar radiator support assembly 5 (fig. 3-6) wherein the upper outer panel 7 comprises: a lower panel 7c2 (fig. 6) forming a bottom of the closed cross-section; an upper panel 7a forming a top of the closed cross-section; and a side panel 7b2 connecting the lower panel 7c2 and the upper panel 7a. KAWAMURA further teaches “the radiator support member 5 of the present embodiment includes a load absorbing portion that is easily deformable on the front side in the longitudinal direction of the vehicle body and a high rigidity portion on the rear side that supports the radiator component even after the load absorbing portion is deformed.”. 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the radiator support upper member of SUGIMOTO, such that the upper outer panel comprises a lower panel forming a bottom of the closed cross-section, an upper panel forming a top of the closed cross-section; and a side panel connecting the lower panel and the upper panel, as clearly suggested and taught by KAWAMURA, in order to increase the high rigidity portion on the rear side that supports the radiator component even after the load absorbing portion is deformed. 
Re claim 5, the claimed phase “wherein an end portion of the upper panel is a burring-processed portion” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited; therefore, even though SUGIMOTO is silent as to the process used to process the end portion of the upper panel, it appears that SUGIMOTO’s end portion of the upper panel would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of metallic material.  
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGIMOTO (‘573) in view of HASEGAWA (JP 2014-069695 A).
Re claim 7, SUGIMOTO teaches the invention as essentially claimed except for a bumper cover connected to the front flange.
However, the patent application to HASEGAWA teaches a similar radiator support upper member 13 (fig. 2 & 5-7) having a bumper cover 21 (fig. 5-7) connected (via projection portions 24) to the front flange 13c (FIG. 5-6; [an engaging protrusion 24d is formed at the rear end of the bottom surface 24a of the protrusion 24, in the middle of the support column 28, and between the support column 28 and the air guide frame 23 on both sides. The engaging projection 24d is engaged with the front surface 13c of the radiator panel upper 13a and is engaged with an engagement hole 13d formed corresponding to the engaging projection 24d, and is positioned and fixed]). 
HASEGAWA further teaches the following: [the upper EA member 21 according to the present embodiment guides the cooling air supplied to the intercooler on the upper surface 24b of the protrusion 24, and the intake air supplied to the engine passes through the lower air passage 30. Therefore, even if the upper EA member 21 is disposed in front of the radiator panel upper 13a, the air supply to the intercooler and the engine is not hindered. Furthermore, since rain, snowflakes, and the like are separated from the intake air supplied to the engine when passing through the lower air passage 30, moisture can be efficiently separated from the intake air supplied to the engine].
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the radiator support upper member assembly of SUGIMOTO, such that it further includes a bumper cover connected to the front flange, as clearly suggested and taught by HASEGAWA, in order to allow the separation of rain, snowflakes, moisture and the like from the intake air being supplied to the engine. 
Re claim 8, HASEGAWA further teaches a bumper cover hole 13d (fig. 6) formed on the front flange 13c, wherein the bumper cover 21 is connected to the front flange 13c through the bumper cover hole 13d. [an engaging protrusion 24d is formed at the rear end of the bottom surface 24a of the protrusion 24, in the middle of the support column 28, and between the support column 28 and the air guide frame 23 on both sides. The engaging projection 24d is engaged with the front surface 13c of the radiator panel upper 13a and is engaged with an engagement hole 13d formed corresponding to the engaging projection 24d, and is positioned and fixed. As shown in FIG. 6, the front surface 13c extends a predetermined length below the rear surface and faces the opening end of the projecting portion 24, and the engaging hole 13d is formed in the lower portion thereof].
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGIMOTO (‘573) in view of JP 6048331 B2). 
 Re claim 16, SUGIMOTO teaches the invention as essentially claimed. However, SUGIMOTO is completely silent with respect to an overslam bumper being provided on the head lamp.
However, the patent application to (JP ‘331) teaches that it is quite conventional in the art to provide an overslam bumper (36; fig. 3-6; [as the head lamp 21 and the fender 3 can be fixed to the front fender bracket 30, the upper wall 31 of the front fender bracket 30 is provided to overlap and the fender mounting portion 38 and the extended portion 22a cage, the headlamp supporting structure be used to reinforce the upper wall 31 of the front fender bracket 30, said front fender bracket 30 from the bonnet support 37 for fixing the bonnet stopper rubber 36 is easily deformed into a substantially M-shape together they form, improves the positioning accuracy of the head lamp 21 and the fender 3 and the hood 2, are configured to reduce the gap between these three]).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the head lamp (not explicitly shown) of SUGIMOTO, such that it includes an overslam bumper, as clearly suggested and taught by (JP ‘331), in order to improve the accuracy of the head lamp and the fender and the hood, while reducing the gap between these three components. 
Allowable Subject Matter
Claims 4, 6, 9-12 & 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 4, the modified SUGIMOTO further teaches wherein the outer flange (4b + 4c) and the upper panel (4A) form a step shape (see 4f as shown in fig. 3). However, as modified, SUGIMOTO fails to teach or render obvious the claimed limitation “the outer flange is positioned higher than the upper panel”; 
Re claim 6, modified SUGIMOTO fails to teach or render obvious the limitation “wherein the upper outer panel further comprises: a lower flange bent at the lower panel and in contact with the upper inner panel, wherein the upper inner panel and the lower flange are bolted together”; 
Re claim 9, HASEGAWA fails to teach or render obvious the limitation “wherein the bumper cover is bolted to the front flange”;
 Re claim 10, the prior art fails to teach or render obvious the claimed panels in combination with the disposition of the step shape formed on the outer flange and the upper panel;
Re claim 12, the prior art fails to teach or render obvious an assemble guide hole formed on the front flange; and an assemble guide pin inserted into the assemble guide hole and formed on the bumper cover;
Re claim 14, the prior art fails to teach or render obvious a head lamp hole formed in the front flange, wherein the head lamp is connected to the front flange through the head lamp hole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior arts made of record all teach similar radiator support upper member assembly having panels wherein the flanges are welded together. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747